Citation Nr: 0127556	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  95-42 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of L2-L3, currently rated 20 percent disabling.

(The matter addressed in this decision is related to separate 
Board of Veterans' Appeals decisions issued simultaneously 
under the same docket number concerning vacatur of an April 
1998 determination as to the issue of entitlement to an 
increased evaluation for residuals of a fracture of L2-L3, 
vacatur of a March 1999 determination as to the issue of 
entitlement to service connection for a psychiatric disorder, 
and vacatur of a July 2001 determination as to the issue of 
entitlement to an increased evaluation for residuals of a 
fracture of L2-L3.)


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

On April 20, 1998, the Board, inter alia, remanded the case 
to the RO for further evidentiary development.

In October 2001, the veteran's representative requested 
reconsideration and vacatur of the March 1999, June 2001, and 
July 2001 Board decisions and requested the case be remanded 
for completion of development ordered in the April 1998 Board 
remand.

In November 2001, the Board notified the veteran that his 
motion for reconsideration was moot based upon a 
determination to vacate the April 1998 and July 2001 Board 
decisions as to the issue of entitlement to an increased 
evaluation for residuals of a fracture of L2-L3 and to vacate 
the March 1999 Board decision as to the issue of entitlement 
to service connection for a psychiatric disorder.

The Board notes that the April 1998 determination as to the 
issue of entitlement to an increased evaluation for residuals 
of a fracture of L2-L3, the March 1999 determination as to 
the issue of entitlement to service connection for a 
psychiatric disorder, and the July 2001 determination as to 
the issue of entitlement to an increased evaluation for 
residuals of a fracture of L2-L3 have been vacated under 
separate Board decisions.  

The Board also notes that the veteran's September 1994 
correspondence and subsequent statements may be construed as 
a claim for entitlement to a total disability rating based 
upon individual unemployability.  This matter is referred to 
the RO for appropriate action.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this case.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  The revised duty to assist requires 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim, make 
reasonable efforts to obtain relevant records adequately 
identified and authorized by the claimant, notify the 
claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).

In this case, the Board notes that VA records show the 
veteran was scheduled for multiple examinations and in 
correspondence dated in June 2001 the veteran reported he had 
attended examinations in August and September 1998.  The 
Board finds the present record is unclear as to whether the 
RO has obtained all of the veteran's examination reports.  
The veteran has also asserted, in essence, that his treating 
medical care providers maintain records relevant to his 
claims which are not included in his claims folder.  
Therefore, the Board finds additional action is required to 
ensure that appropriate development is made to obtain all 
pertinent VA and non-VA examination and outpatient treatment 
reports.

In addition, the Board notes that the April 1998 remand 
included instructions to provide the veteran an examination 
by a VA psychiatrist for an opinion as to whether it was at 
least as likely as not that any diagnosed psychiatric 
disorder was directly secondary to or had been aggravated by 
the veteran's service-connected residuals of L2-L3 fracture.  
Although a VA medical expert's opinion was obtained in 
February 1999, in light of the fact that the record indicates 
addition pertinent medical evidence exists which was not 
available for that examiner's review the Board finds another 
VA psychiatric examination is required. 

For similar reasons, the Board also finds that an additional 
examination by a VA orthopedic specialist is required to 
determine the current nature and severity of the veteran's 
service-connected residuals of a fracture of L2-L3.  The 
Board notes that the April 1998 remand order as to this issue 
has been vacated and that compliance with the specific 
instructions provided in that determination as to this matter 
are not required upon de novo review.  But see Stegall v. 
West, 11 Vet. App. 268 (1998).

The fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

The Board also notes that the veteran has reported he is 
presently receiving Department of Health and Human Services, 
Social Security Administration (SSA) disability benefits.  
The Court has held that where there is actual notice of 
pertinent medical evidence associated with a SSA disability 
claim VA has a duty to acquire a copy of that decision and 
the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  Therefore, the 
Board finds the records associated with the SSA decision 
should be obtained prior to appellate review.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the issues 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  

The RO should specifically request copies 
of all records associated with the 
veteran's VA examinations in August and 
September 1998.  If these records are not 
obtained the RO should provide an 
explanation as to why they were 
unavailable.  All records obtained should 
be added to the claims folder.

2.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  All records obtained should 
be added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination for 
an opinion as to whether it is at least 
as likely as not that any diagnosed 
psychiatric disorder is directly 
secondary to or has been aggravated by 
the veteran's service-connected residuals 
of L2-L3 fracture.  The claims folder and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  The examiner 
should perform any examinations, tests, 
or studies deemed necessary for an 
accurate assessment.  A complete 
rationale should be provided.

4.  The veteran should be afforded a VA 
examination by an orthopedic specialist 
to determine the current nature and 
severity of his service-connected 
residuals of a fracture of L2-L3.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner should perform appropriate 
range of motion studies and perform any 
other tests or studies deemed necessary 
for an accurate assessment, such as 
consultations by specialists in neurology 
or orthopedic surgery, x-ray 
examinations, or magnetic resonance 
imaging studies.  

The examiner should note in the 
examination report his or her 
qualifications demonstrating an acquired 
expertise in orthopedic medicine and 
should note whether the veteran's claims 
folder was available for review.

The examiner is also requested to discuss 
whether any present manifestation of 
pain, limitation of motion, or 
neurological findings may be attributed 
to the veteran's service-connected 
residuals of a fracture of L2-L3.

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, if possible 
measured in degrees of limitation of 
motion, and document all objective 
evidence of those symptoms.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2001).

In addition, the examiner should provide 
an opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.  A 
complete rationale for the opinions given 
should be provided.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied. 

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




